DETAILED ACTION
Claims 1-25 (filed 11/13/2020) have been considered in this action.  Claims 1-25 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 13 line 13 of the specification contains a typographical error in that “the ‘Create’ page 302 contains a ‘project name’ entry field 318 for entry of an operator-defined name” in that the entry field should be numbered 316 to remain consistent with figure 3.  It is noted that this objection corresponds with the below objection to figure 3, and consideration should be taken for correcting this line from the specification with the correction of figure 3, as both corrections are dependent upon the use of the same reference number ‘316’
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is recommended the title be amended to contain the inventive concept of the invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “316” in Figure 3 has been used to designate both “Project name” field and “Link APIs” button.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the breadth of the claim includes a signal per se.  The claims are directed towards “computer-readable storage medium”, which the courts have found, under the broadest reasonable interpretation, to include signals per se because there is no recitation of “non-transitory computer-readable storage medium”.  This position is further supported by the applicant’s own specification, which when describing computer-readable storage medium as “[page 37] Alternatively or in addition, the program instructions can be encoded on an artificially- generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus”.  A signal is not one of the statutory categories of invention and the claims are rejected as being directed towards non-statutory category of invention.
The examiner recommends amending the above claims to state a “non-transitory computer-readable storage medium”, as outlined by the Kappos memo from 2012, and generally accepted as being proper for defining a statutory category of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8, 10, 13-14, 16-17, 19, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20210308865, hereinafter Lin) in view of McGregor et al. (US 20210138651, hereinafter McGregor) and Eberst et al. (US 20210086359, hereinafter Eberst).

In regards to Claim 1, Lin teaches “A method performed by one or more computers, the method comprising: obtaining, by a validation platform system, data representing an optimization challenge for a task to be performed by one or more robots in a robotic operating environment” ([0003] One technique for robot motion planning involves modeling an optimization problem based on the start/goal points, collision avoidance constraints and other constraints, defining an initial reference path as a first iteration for the optimization computation, and running the optimization computation until it converges to a predefined criteria; [0018] FIG. 1 is an illustration of an industrial robot performing a pick, move and place operation in a scenario of the type described above, where a new path must be computed for each workpiece being moved, and the workspace environment includes one or more obstacles to be avoided. A robot 100 having a gripper 102 operates within a workspace 104. [0026] At box 208, the motion optimization problem is modeled in the robot controller. Modeling the motion optimization problem includes defining an objective function and various constraint functions. As such, the motion optimization problem can be defined to find an optimum path q; [0045] Throughout the preceding discussion, various computers and controllers are described and implied. It is to be understood that the software applications and modules of these computer and controllers are executed on one or more computing devices having a processor and a memory module) “wherein the optimization challenge has one or more associated goal criteria for the task to be performed by the one or more robots in the robotic operating environment to be optimized” ([0003] One technique for robot motion planning involves modeling an optimization problem based on the start/goal points, collision avoidance constraints and other constraints, defining an initial reference path as a first iteration for the optimization computation, and running the optimization computation until it converges to a predefined criteria; [0026] At box 208, the motion optimization problem is modeled in the robot controller. Modeling the motion optimization problem includes defining an objective function and various constraint functions. As such, the motion optimization problem can be defined to find an optimum path q....Where f(q) is the optimization objective function (such as path length of the tool center point) to be minimized over the entire robot motion including poses q={q.sub.1, . . . , q.sub.T}, g(q) are inequality constraints which must be satisfied (such as: joint positions remaining within limits, joint velocities, accelerations and jerk, and tool center point velocity, acceleration and jerk remaining below limits; and a collision avoidance constraint typically defined where the minimum robot-to-obstacle distance must be greater than a threshold value d.sub.safe for all of the robot poses in the motion solution), h(q) are equality constraints which must be satisfied (such as: the locations of the start and goal points must be met; and system dynamics or kinematics equations must be satisfied).) “and wherein the optimization challenge is associated with a digital representation of the robotic operating environment” ([0024] The obstacles may be defined by CAD data in the workspace coordinate frame, or by data from a sensor such as the camera 120 as described previously. The obstacle data is typically solids, surfaces or surface point clusters, and must be sufficient to allow a collision avoidance constraint to be modeled in the optimization problem) “providing, by the validation platform system ... information related to the optimization challenge, the information comprising a target improvement and the digital representation of the robotic operating environment” ([0024] The obstacles may be defined by CAD data in the workspace coordinate frame, or by data from a sensor such as the camera 120 as described previously. The obstacle data is typically solids, surfaces or surface point clusters, and must be sufficient to allow a collision avoidance constraint to be modeled in the optimization problem. The collision avoidance constraint is modeled such that the minimum distance between any part of the robot 100 and any obstacle exceeds a predefined threshold for each path point in the computed motion, where the minimum distance is calculated in any suitably efficient manner—such as by defining geometry primitives around the robot parts and the obstacles, or by modeling the obstacles as a distance field matrix.; [0026] Where f(q) is the optimization objective function (such as path length of the tool center point) to be minimized over the entire robot motion including poses q={q.sub.1, . . . , q.sub.T}, g(q) are inequality constraints which must be satisfied (such as: joint positions remaining within limits, joint velocities, accelerations and jerk, and tool center point velocity, acceleration and jerk remaining below limits; and a collision avoidance constraint typically defined where the minimum robot-to-obstacle distance must be greater than a threshold value d.sub.safe for all of the robot poses in the motion solution), h(q) are equality constraints which must be satisfied (such as: the locations of the start and goal points must be met; and system dynamics or kinematics equations must be satisfied)) “obtaining, by the validation platform system from the development platform system, a candidate robotic control plan” ([0030]At the box 206, rather than using a naïve initial reference path such as a straight line path from q.sub.start to q.sub.goal, a refined initial reference path may be calculated using the disclosed techniques. When the box 206 is encountered to generate an initial reference path, the process moves to box 218, where a candidate path is selected from the many planned paths stored in the data repository. The candidate path is selected primarily based on similarity or proximity of the start and goal points (q.sub.start, q.sub.goal) of the new path to the beginning and end points (p.sub.0, p.sub.1) of the stored planned path. Other factors may also be considered in selecting the candidate path—such as the solution quality (level of convergence), the identity of obstacles to be avoided along the path, etc.) “executing, by the validation platform system, the candidate robotic control plan using the digital representation of the robotic operating environment;” ([0036] It can be seen in FIG. 3C that the new initial reference path 340 has a shape very similar to that of the candidate path 310. By transposing and scaling the candidate path 310 as defined above, the new initial reference path 340 has endpoints which match the start and goal points (q.sub.start, q.sub.goal) of the new path to be planned. In addition, if the candidate path 310 is selected from a store of previously planned paths which have the same or similar obstacle environment as the new path to be planned, the new initial reference path 340 will have a shape which is a good approximation of an optimal path. The new initial reference path 340 may not quite be optimal—that is, it may pass a little too far away from the obstacles (and thus not minimize the objective function), or it may pass a little too close to the obstacles (and thus not meet a collision avoidance inequality constraint)—but the new initial reference path 340 serves as a very good starting point (initial iteration) for the optimization computation. The new initial reference path 340 is provided to the box 208 of the flowchart diagram 200, for modeling and solving the optimization problem) “determining, based on the execution of the candidate robotic control plan using the digital representation, that the candidate robotic control plan is valid according to the one or more goal criteria” ([0027] At box 210, the optimization problem is solved. The optimization solution is an iterative computation beginning with evaluation of the constraints and objective function for the initial reference path q, with additional paths evaluated until convergence to a solution where the constraints are satisfied and the objective function is at a minimum) “and in response, providing, by the validation platform system to the robotic operating environment, the valid robotic control plan for deployment in the robotic operating environment” ([0028] After the optional convexification, the optimization problem is solved at the box 210, with a check at decision diamond 212 to determine whether the solution has converged to within a predefined tolerance. At box 214, the converged optimization solution is interpolated to define a complete robot trajectory including all joint motions and the tool motion which satisfies the constraint functions—including the collision avoidance constraint, the joint motion constraints, and the tool having the specified start and goal points (q.sub.start, q.sub.goal). [0029] When a converged solution is reached at the decision diamond 212, the planned path is also stored as a path p in a database or data repository at box 216).
Lin fails to teach “...a digital representation of the robotic operating environment that obscures one or more elements in the robotic operating environment; providing, by the validation platform system to a development platform system operated by a different entity than the validation platform system, information related to the optimization challenge, the information comprising ... digital representation of the robotic operating environment”.  It is noted that while some of these features are taught by Lin (digital representation of the robotic environment), they are re-taught through the additional references to further the obviousness of combination.
McGregor teaches “providing, by the validation platform system to a development platform system operated by a different entity than the validation platform system, information related to the optimization challenge, the information comprising ... digital representation of the robotic operating environment” ([0029] To allow end users to safety test and debug their robot programs prior to deployment on the plant floor, some robot vendors many also provide vendor-specific simulation platforms that simulate the behavior of the robot under the control of a user-defined robot program. In some cases, these simulation platforms may be bundled with the robot programming and configuration software...A vendor's programming and simulation system 102 can include software tools that allow an end user to write a robot program 106 offline (that is, on a computing device that is disconnected from the physical robot) by entering robot programming input 112, often in a proprietary programming language that is specific to the robot vendor. To test the program, the system 102 can execute a robot simulation 104 in which operation of the robot under control of the robot control program 106 is digitally mimicked using a three-dimensional (3D) virtual model of the robot 108...the designer may modify the robot control program 106 to bring the simulated operation into closer alignment with desired operation and perform subsequent simulations until the expected robot operation is deemed acceptable; wherein a vendor and an end user are different entities; [0030] This offline programming, simulation, and debugging process can allow the robot control program 106 to be thoroughly tested in a virtual environment prior to execution in the field, eliminating the risks involved with testing and debugging the program 106 on the physical equipment). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that validates robot control plans using digital representations of robotic environments and determines when a candidate path meets or exceeds stated target improvements as taught by Lin, with the use of a development environment that allows a user to define paths using a digital simulation system that is provided by a different entity as taught by McGregor, because by incorporating these features a user could first define a candidate path using the simulation system of McGregor allowing better visualization to a user so that optimal solutions can be found.  As noted by McGregor, the ability to incorporate models from different manufacturers into a common simulation environment allows testing of functionality that would not be offered by any individual robot manufacturer’s simulation system [0031].  Furthermore, Lin teaches that certain operating environments that include obstacles can be modeled in CAD to define the shape and dimensions of the environment, thus by using these features to simulate the operating environment, it would offer improved operator usability through a robust and flexible robot simulation environment for generating and testing new robot pathing and control programs.  By combining these features, it can be considered taking the known system that offers a simulation environment for testing and generating robot control programs so that initial candidate robot control programs can be generated, and using it to improve the system that tests and validates whether candidate paths meet a target refinement and iterate on that program until the target refinement is achieved by offering an environment for providing candidate programs generated using the simulation environment of McGregor and then refining those candidate programs using the refinements of Lin until a most optimal robot control program is determined, all while reaching the goal point and avoiding collisions.  
The combination of Lin and McGregor fail to teach “...a digital representation of the robotic operating environment that obscures one or more elements in the robotic operating environment”.
Eberst teaches “...a digital representation of the robotic operating environment that obscures one or more elements in the robotic operating environment” ([0058] The model is positioned in the virtual robot cell. Regardless of whether the model is complete (covering all variants—a maximal model) or incomplete (covering only some of the possible variants), numerous variants of the workpiece to be processed are superposed in every one of them and coupled to form a virtual workpiece. Individual versions of specific add-on components can be selectively activated (displayed and added to the virtual workpiece) or deactivated (removed from the virtual workpiece and hidden). Here again attention should be called to the fact that, in the virtual workpiece, numerous add-on components or versions thereof may occupy the same space, which in reality is not possible).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that provides a digital representation of a robotic environment as taught by Lin and McGregor with the ability to obscure certain aspects of the digital environment because it would gain the improvements noted by Eberst of hiding features that would overlap and thus preventing the confusion in the interface of trying to see which workpiece add-ons are being operated on in the digital representation of the robotic environment.  Furthermore, all of Lin, McGregor and Eberst are in the related field of robot task and path planning using modeled information about the robot operating environment, thus making their combination more obvious.  By combining these features, it can be considered taking the known system that provides digital modeling of a robotic working environment as taught by McGregor and incorporating the feature that allows certain parts of the workpiece or robot being operated to be obscured from the user in a known way to achieve predictable results.   

Claims 10 and 19 are generally commensurate in scope and subject matter to that of claim 1, albeit in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using similar reasoning as that applied above to claim 1.  Lin describes their invention as being performed by computers (at least [0045]), which are well known to contain processors and memory, thus covering the structural elements incorporated by claims 10 and 19.  

In regards to Claim 4, the combination of Lin, McGregor and Eberst teach the method of finding a solution to a robot control optimization challenge as incorporated by claim 1 above.  Lin further teaches “The method of claim 1, wherein the one or more goal criteria specify one or more values of one or more corresponding operating metrics defining when a candidate robotic control plan is a valid solution to the optimization challenge” (Fig. 2 and [0003] One technique for robot motion planning involves modeling an optimization problem based on the start/goal points, collision avoidance constraints and other constraints, defining an initial reference path as a first iteration for the optimization computation, and running the optimization computation until it converges to a predefined criteria. [0028] After the optional convexification, the optimization problem is solved at the box 210, with a check at decision diamond 212 to determine whether the solution has converged to within a predefined tolerance. At box 214, the converged optimization solution is interpolated to define a complete robot trajectory including all joint motions and the tool motion which satisfies the constraint functions—including the collision avoidance constraint, the joint motion constraints, and the tool having the specified start and goal points (q.sub.start, q.sub.goal)).

Claims 13 and 22 are generally commensurate in scope and subject matter to that of claim 4, albeit in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using similar reasoning as that applied above to claim 4.

In regards to Claim 5, the combination of Lin, McGregor and Eberst teach the method of finding a solution to a robot control optimization challenge as incorporated by claim 1 above.  Lin further teaches “The method of claim 1, wherein the one or more goal criteria specify an operating metric to be optimized, the operating metric comprising at least one of cycle time, energy usage, space utilization, error rates, or robot wear” ([0030] The candidate path is selected primarily based on similarity or proximity of the start and goal points (q.sub.start, q.sub.goal) of the new path to the beginning and end points (p.sub.0, p.sub.1) of the stored planned path. Other factors may also be considered in selecting the candidate path—such as the solution quality (level of convergence), the identity of obstacles to be avoided along the path, etc. After the candidate path is selected from the store of previously planned paths at the box 218, the process returns to the box 206 to calculate a refined initial reference path; [0024] The obstacles may be defined by CAD data in the workspace coordinate frame, or by data from a sensor such as the camera 120 as described previously. The obstacle data is typically solids, surfaces or surface point clusters, and must be sufficient to allow a collision avoidance constraint to be modeled in the optimization problem. The collision avoidance constraint is modeled such that the minimum distance between any part of the robot 100 and any obstacle exceeds a predefined threshold for each path point in the computed motion, where the minimum distance is calculated in any suitably efficient manner—such as by defining geometry primitives around the robot parts and the obstacles, or by modeling the obstacles as a distance field matrix wherein avoidance of obstacles can be considered a space utilization, as certain areas of space are avoided to prevent collision).  
Claims 14 and 23 are generally commensurate in scope and subject matter to that of claim 5, albeit in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using similar reasoning as that applied above to claim 5.

In regards to Claim 7, the combination of Lin, McGregor and Eberst teach the method of finding a solution to a robot control optimization challenge as incorporated by claim 1 above.  McGregor further teaches “The method of claim 1, wherein: obtaining data representing the optimization challenge for the task to be performed by the one or more robots in the robotic operating environment comprises obtaining, by the validation platform system, data manually entered into a user interface of the validation platform system by an operator of the one or more robots in the robotic operating environment” (Fig. 9 and 10 and [0037] Model import component 212 can be configured to import a virtual twin of a robot or other machine, a mechanical CAD model of an automation system or machine, or another type of digital model of the system; [0067] In this example, a user can import a CAD model 902 representing one or more mechanical structures or devices to be included in the automation system. The CAD model 902 may represent a mechanical design for one or more components of the automation system developed within a separate CAD system, and model import component 212 can import this model 902 either directly from the CAD system or from another source) “and the digital representation of the robotic operating environment is generated based on the data manually entered into a user interface of the validation platform system by the operator of the one or more robots in the robotic operating environment” ([0068] Typically, the mechanical CAD model 902 is essentially only a three-dimensional technical drawing suitable for use as a guide for building and installing the automation system but without simulation capabilities. In some embodiments, control design and testing system 202 can include an aspect metadata component 210 that allows the user to enhance the CAD model 902 with aspect metadata that transforms the CAD model 902 to a simulation-capable digital model of the automation system (or components thereof) that can be executed within a simulation platform to mimic operation of the system. FIG. 10 is a diagram illustrating the addition of aspect metadata 808 to the CAD model 902. In one or more embodiments, the graphical interface displays rendered by user interface component 204 can include one or more toolbars for adding aspect metadata to selected elements or components of the CAD model 902, or any other element of the digital model 408 of the automation system. The aspects made available for selection are based on the aspect definitions 222 stored on the system 202 (e.g., on memory 220).  [0069] Each aspect definition 222 defines a set of physical, kinematic, or mechatronic properties that dictate how that aspect behaves within a simulation environment).  This is in line with what is disclosed by Lin because Lin teaches ([0024] At box 202, the location and shape of any obstacles (the obstacle 170 and any others) in the robot workspace 104 are defined. The obstacles may be defined by CAD data in the workspace coordinate frame).

Claims 16 and 25 are generally commensurate in scope and subject matter to that of claim 7, albeit in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using similar reasoning as that applied above to claim 7.

In regards to Claim 8, the combination of Lin, McGregor and Eberst teach the method of finding a solution to a robot control optimization challenge as incorporated by claim 7 above.  McGregor further teaches “The method of claim 1, wherein: obtaining data representing the optimization challenge for the task to be performed by the one or more robots in the robotic operating environment comprises obtaining, by a validation platform system from an operator of the one or more robots in the robotic operating environment, a preexisting digital model of the robotic operating environment stored on a computing system of the robotic operating environment” (Fig. 9 and 10 and [0037] Model import component 212 can be configured to import a virtual twin of a robot or other machine, a mechanical CAD model of an automation system or machine, or another type of digital model of the system; [0067] In this example, a user can import a CAD model 902 representing one or more mechanical structures or devices to be included in the automation system. The CAD model 902 may represent a mechanical design for one or more components of the automation system developed within a separate CAD system, and model import component 212 can import this model 902 either directly from the CAD system or from another source;) “and the digital representation of the robotic operating environment is generated based on the preexisting digital model of the robotic operating environment stored on the computing system of the robotic operating environment” ([0068] Typically, the mechanical CAD model 902 is essentially only a three-dimensional technical drawing suitable for use as a guide for building and installing the automation system but without simulation capabilities. In some embodiments, control design and testing system 202 can include an aspect metadata component 210 that allows the user to enhance the CAD model 902 with aspect metadata that transforms the CAD model 902 to a simulation-capable digital model of the automation system (or components thereof) that can be executed within a simulation platform to mimic operation of the system. FIG. 10 is a diagram illustrating the addition of aspect metadata 808 to the CAD model 902. In one or more embodiments, the graphical interface displays rendered by user interface component 204 can include one or more toolbars for adding aspect metadata to selected elements or components of the CAD model 902, or any other element of the digital model 408 of the automation system. The aspects made available for selection are based on the aspect definitions 222 stored on the system 202 (e.g., on memory 220).  [0069] Each aspect definition 222 defines a set of physical, kinematic, or mechatronic properties that dictate how that aspect behaves within a simulation environment).

Claim 17 is generally commensurate in scope and subject matter to that of claim 8, albeit in different statutory categories of invention, and is rejected under 35 U.S.C. 103 using similar reasoning as that applied above to claim 8.

Claims 2-3, 11-12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, McGregor and Eberst as applied to claims 1, 10 and 19 above, and further in view of Prats (US 9682476, hereinafter Prats).

In regards to Claim 2, the combination of Lin, McGregor and Eberst teach the method of finding a solution to a robot control optimization challenge as incorporated by claim 1 above.  Lin further teaches “The method of claim 1, further comprising: obtaining, by the validation platform system from the development platform system, a plurality of candidate robotic control plans” ([0030] Consider a case where a new optimization motion planning calculation is to be performed according to the flowchart diagram 200 of FIG. 2. At the box 206, rather than using a naïve initial reference path such as a straight line path from q.sub.start to q.sub.goal, a refined initial reference path may be calculated using the disclosed techniques. When the box 206 is encountered to generate an initial reference path, the process moves to box 218, where a candidate path is selected from the many planned paths stored in the data repository).  McGregor further teaches “executing, by the validation platform system, each of the plurality of candidate robotic control plans using the digital representation of the robotic operating environment” ([0029] To allow end users to safety test and debug their robot programs prior to deployment on the plant floor, some robot vendors many also provide vendor-specific simulation platforms that simulate the behavior of the robot under the control of a user-defined robot program....This can include rendering the movements of the graphical representation of the robot 108 in virtual three-dimensional space in accordance with the control instructions represented by the robot control program 106, which allows the designer to verify that the simulated operation of the robot accords with the intended operation. Based on observation of the simulation outputs 110, the designer may modify the robot control program 106 to bring the simulated operation into closer alignment with desired operation and perform subsequent simulations until the expected robot operation is deemed acceptable. The tested robot control program 106 can then be downloaded to the physical robot).
The combination of Lin, McGregor and Eberst fail to teach “determining, based on execution of each of the plurality of candidate robotic control plans using the digital representation, a valid candidate robotic control plan from the plurality of candidate robotic control plans that best satisfies the one or more goal criteria; and transmitting the valid robotic control plan that best satisfies the one or more goal criteria to the robotic operating environment for execution by the one or more robots in the robotic operating environment”.  It is noted that some of the features taught by Lin and McGregor are being taught additionally through Prats to further the obviousness of combination.
Prats teaches “The method of claim 1, further comprising: obtaining, by the validation platform system from the development platform system, a plurality of candidate robotic control plans” (Fig. 4 and [col 1 line 62] determining, by one or more processors, a reference path between a sequence of two or more sites that is traversable by a reference point associated with an end effector of a robot; determining, by the one or more processors, a plurality of candidate instruction sets, each candidate instruction set configured to cause the robot to assume a different respective set of poses while traversing the reference point along the reference path; calculating, by the one or more processors for one or more of the plurality of candidate instruction sets, a cost that would be incurred while the robot implements the candidate instruction set to traverse the reference point along the reference path; and selecting, by the one or more processors from the plurality of candidate instruction sets, a candidate instruction set associated with a calculated cost that satisfies a criterion) “executing, by the validation platform system, each of the plurality of candidate robotic control plans using the digital representation of the robotic operating environment” ([col 5 line 11]  in various implementations, a plurality of candidate sets of poses that may be assumed (or “struck”) by robot 100 while it traverses reference point 108 along a path may be determined. Then, for one or more of the plurality of candidate sets of poses, a cost that would be incurred while robot 100 assumes the set of poses to traverse reference point 108 along the path may be calculated. For example, a cost that would be incurred by one or more operational components 104 while robot 100 assumes the set of poses to traverse reference point 108 along the path may be calculated. Finally, in some implementations, a candidate set of poses associated with a calculated cost that satisfies a criterion may be selected from the plurality of candidate sets of poses) “determining, based on execution of each of the plurality of candidate robotic control plans using the digital representation, a valid candidate robotic control plan from the plurality of candidate robotic control plans that best satisfies the one or more goal criteria” (Fig. 4 and [col 1 line 58] in some implementations, multiple “candidate paths” may be examined, each in the same manner as a reference path, to determine which candidate path best satisfies a criterion) “and transmitting the valid robotic control plan that best satisfies the one or more goal criteria to the robotic operating environment for execution by the one or more robots in the robotic operating environment” ([col 9 line 41] at block 424 the system may select, as the task path from a plurality of candidate paths identified at block 402, the candidate path with an associated cost (determined at block 416) that satisfies some criterion. In some implementations, the criterion in this instance may be the candidate path having the lowest associated cost. At block 426, the robot may execute the candidate instruction set associated with the task path to traverse the end effector reference point along the task path).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that accepts a plurality of candidate robot control plans and finds the most optimized control plan of one of the candidate robot control plans through iteration of different paths that are judged against a criteria using a digital representation of the robot environment as taught by Lin, McGregor and Eberst with the system that receives a plurality of candidate robot control plans and judges each candidate plan against a criteria so that the best of the candidates is selected and sent for execution by the robot platform as taught by Prats because it would gain the stated benefit of Prats, namely that the best of many plural candidate plans is selected and then used for training future robot control plans that learn from their simulation and execution and simplify the complicated process of defining control parameters for the robot that meet various criteria [col 1-2].  By combining these elements, it can be considered taking the known system that selects a candidate robot control plan and runs a simulation to determine when an optimization challenge criterion is achieved, and modifying it to select multiple candidate plans, each of which are run in a simulation to determine which of the plurality of candidate plans are best at meeting the acceptance criteria in a known way to achieve predictable results. 

Claims 11 and 20 are generally commensurate in scope and subject matter to that of claim 2, albeit in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using similar reasoning as that applied above to claim 2.

In regards to Claim 3, the combination of Lin, McGregor, Eberst and Prats teach the method of finding a solution to a robot control optimization challenge as incorporated by claim 2 above.  Prats further teaches “The method of claim 2, wherein determining, based on execution of each of the plurality of candidate robotic control plans using the digital representation, a valid candidate robotic control plan from the plurality of candidate robotic control plans that best satisfies the one or more goal criteria comprises: determining, by the validation platform system based on the data representing the optimization challenge, a current operating metric for the task to be performed by the one or more robots in the robotic operating environment to be optimized” (Fig. 4 and [col 8 line 58] At block 408, the system may select one of the candidate instruction sets identified at block 406 as a “current” candidate instruction set for analysis. At block 410, the system may calculate a cost incurred by one or more operational components of the robot when the robot executes the current candidate instruction set. As noted above, calculation of these costs may take into account a variety of factors, such as one or more weights of one or more other portions of robot, a weight of an object to be carried (if applicable for the task), relative positions of various components of the robot during various poses that would be struck by the robot when executing the current candidate instruction set, duration of those various poses, and so forth.  After the cost of the current candidate instruction set is calculated at block 410, at block 412, the system may determine whether there are more candidate instruction sets for which costs have not yet been calculated. If the answer is yes, method 400 may proceed back to block 408, the next candidate instruction set may be selected as the “current” candidate instruction set, and blocks 410412 may be repeated) “executing, by the validation platform system, each of the plurality of candidate robotic control plans using the digital representation of the robotic operating environment” (Fig. 4 and [col 5 line 11]  in various implementations, a plurality of candidate sets of poses that may be assumed (or “struck”) by robot 100 while it traverses reference point 108 along a path may be determined. Then, for one or more of the plurality of candidate sets of poses, a cost that would be incurred while robot 100 assumes the set of poses to traverse reference point 108 along the path may be calculated. For example, a cost that would be incurred by one or more operational components 104 while robot 100 assumes the set of poses to traverse reference point 108 along the path may be calculated. Finally, in some implementations, a candidate set of poses associated with a calculated cost that satisfies a criterion may be selected from the plurality of candidate sets of poses) “comparing an operating metric for the task generated by execution of each respective candidate robotic control plans using the digital representation to the current operating metric for the task” (Fig. 4 and [col 9 line 12]  At block 414, the system may select a candidate instruction set of the plurality of candidate instruction sets identified at block 406 that has an associated incurred cost (calculated at block 410) that satisfies some criterion. In some implementations, the criterion may be a minimum calculated cost among the plurality of candidate instruction sets. At block 416, the system may associate the candidate instruction set selected at block 414, as well as its associated calculated cost, with the “current” candidate path (which was selected back at block 404)) “and based on the comparison, identifying a valid robotic control plan from the plurality of candidate robotic control plans that best satisfies the one or more goal criteria” ([col 9 line 35] Method 400 may proceed through block 422 in the situation where a user selects a single reference path, and then the system calculates, and selects from, a plurality of candidate instruction sets executable by the robot to traverse the end effector reference point along the reference path. If the answer at block 420 is yes, however, then at block 424 the system may select, as the task path from a plurality of candidate paths identified at block 402, the candidate path with an associated cost (determined at block 416) that satisfies some criterion. In some implementations, the criterion in this instance may be the candidate path having the lowest associated cost).

Claims 12 and 21 are generally commensurate in scope and subject matter to that of claim 3, albeit in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using similar reasoning as that applied above to claim 3.

Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, McGregor and Eberst as applied to claims 1, 10 and 19 above, and further in view of Afrouzi et al. (US 11199853, hereinafter Afrouzi).

In regards to Claim 6, the combination of Lin, McGregor, and Eberst teach the method of finding a solution to a robot control optimization challenge as incorporated by claim 1 above.  Lin further teaches “The method of claim 1, further comprising: recording, ...., that the valid robotic control plan is valid according to the one or more goal criteria” ([0028] After the optional convexification, the optimization problem is solved at the box 210, with a check at decision diamond 212 to determine whether the solution has converged to within a predefined tolerance. At box 214, the converged optimization solution is interpolated to define a complete robot trajectory including all joint motions and the tool motion which satisfies the constraint functions—including the collision avoidance constraint, the joint motion constraints, and the tool having the specified start and goal points (q.sub.start, q.sub.goal).  [0029] When a converged solution is reached at the decision diamond 212, the planned path is also stored as a path p in a database or data repository at box 216).
The combination of Lin, McGregor and Eberst fail to teach “recording, by a distributed ledger system...”.
Afrouzi teaches “recording, by a distributed ledger system...” ([col 190 line 37] A block chain may initiate a seed encryption on the first machine and pass on the key to the next and this continues all the way to the last node. The structure of the nodes could potentially form a spanning tree. In a converged network of equipment, the life of the block chain is approximately homogenous. If a device is inserted, swapped, or taken out of the network the chain has to be re-calculated and it will be a new one. Because of properties of block chain and the time it takes to decrypt, it will be impossible to recreate a hash within a timely manner. In some embodiments, the loyalty counter has to be proportional to the time it takes for a hash to be brute forced. As long as the increase in the loyalty counter is lower than expected time of brute force with a powerful computer, there is reasonable security. This will act as a barrier against an intruder attempting to achieve control over one or more end point devices. This feature is particularly important for security robots and autonomous driving cars, where unauthorized control over the robot could endanger lives or jeopardize an operation).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that records when goal criteria are reached for a candidate robot control path as taught by Lin, McGregor and Eberst with the use of a blockchain system that uses a distributed ledger as taught by Afrouzi because it would gain the stated benefit of Afrouzi of offering improved security of data and resistance to intruder’s ability to both read and manipulate the data stored on the ledge/chain.  It can be considered a simple substitution of using the database system of Lin to incorporate a blockchain so that when valid plans are found and recorded, they are recorded in a blockchain.  Furthermore, all of Afrouzi, Lin, McGregor and Eberst are in the related fields of robot control systems, thus enhancing their obviousness to combine.  

Claims 15 and 24 are generally commensurate in scope and subject matter to that of claim 6, albeit in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using similar reasoning as that applied above to claim 6.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, McGregor and Eberst as applied to claims 1, 10 and 19 above, and further in view of Aichele et al. (US 9811074, hereinafter Aichele).

In regards to Claim 9, the combination of Lin, McGregor, and Eberst teach the method of finding a solution to a robot control optimization challenge as incorporated by claim 1 above.  McGregor further teaches “The method of claim 1, wherein obtaining data representing the optimization challenge for the task to be performed by the one or more robots in the robotic operating environment comprises: obtaining, by the validation platform system from a computing system of the robotic operating environment, information regarding a plurality of robotic tasks performed by the one or more robots in the robotic operating environment” ([0028] Industrial automation systems often include multi-axis industrial robots that perform such functions as material handling (e.g., moving or stacking items of product), palettizing of products, machining of stock material (e.g., using machining tools articulated by a robot arm), product scanning, or other such functions. These industrial robots are typically available for purchase from robot vendors who may also provide software tools for configuring and programming their robots. In some cases, the programming language or algorithms used to program a given vendor's robots may be proprietary to that vendor.; [0029] To test the program, the system 102 can execute a robot simulation 104 in which operation of the robot under control of the robot control program 106 is digitally mimicked using a three-dimensional (3D) virtual model of the robot 108. The system 102 can render simulation outputs 110 indicating the expected operation of the robot based on operation of the simulation 104. This can include rendering the movements of the graphical representation of the robot 108 in virtual three-dimensional space in accordance with the control instructions represented by the robot control program 106, which allows the designer to verify that the simulated operation of the robot accords with the intended operation. Based on observation of the simulation outputs 110, the designer may modify the robot control program 106 to bring the simulated operation into closer alignment with desired operation and perform subsequent simulations until the expected robot operation is deemed acceptable. The tested robot control program 106 can then be downloaded to the physical robot) “presenting, by the validation platform system to an operator of the one or more robots of the robotic operating environment, the one or more candidate tasks;” ([0035] he user interface component 204 can also render selectable design tools and receive design input via interaction with the tools in connection with configuring aspects for the industrial automation (e.g., I/O connectivity between devices of the virtual system and an industrial controller). Design tools made available by the user interface component 204 can include a set of automation aspects that can be selectively associated with mechanical elements or components of the automation system being designed. The aspects made available for selection are based on aspect definitions 222 maintained on the memory 220, which define the available aspects as well as associated simulation data for the respective aspects which can be used by a simulation platform to simulate operations or behaviors of the aspects within the context of an industrial simulation; [0068] In one or more embodiments, the graphical interface displays rendered by user interface component 204 can include one or more toolbars for adding aspect metadata to selected elements or components of the CAD model 902, or any other element of the digital model 408 of the automation system. The aspects made available for selection are based on the aspect definitions 222 stored on the system 202 (e.g., on memory 220); [0088] At 1312, a simulation of the industrial automation system is executed on the control testing system using the model. Simulation of the one or more industrial robots comprises executing vendor-specific robot control programs developed in the corresponding vendor-specific simulation platforms. The robot programs—which are written in a proprietary language specific to the robot vendors—can be executed within the vendor-agnostic simulation environment of the control testing system using the communicative link to the vendor-specific simulation platforms).
The combination of Lin, McGregor and Eberst fail to teach “identifying, by the validation platform system, one or more robotic tasks of the plurality of robotic tasks as one or more candidate tasks for optimization; and receiving, by the validation platform system from the operator of the one or more robots of the robotic operating environment, a selection of a particular task from the one or more candidate tasks”.
Aichele teaches “The method of claim 1, wherein obtaining data representing the optimization challenge for the task to be performed by the one or more robots in the robotic operating environment comprises: obtaining, by the validation platform system from a computing system of the robotic operating environment, information regarding a plurality of robotic tasks performed by the one or more robots in the robotic operating environment;” ([col 2 line 31] The test planning and testing component may be operable to define a robotic task. Furthermore, the test planning and testing component may be operable to generate a plurality of virtual test cases for the robotic task. The test planning and testing component may be further operable to determine a control strategy for executing the plurality of virtual test cases and initial parameters for the control strategy. Furthermore, the test planning and testing component may be operable to create the physics-based simulated environment. The robot controller may be operable to execute the plurality of virtual test cases in parallel based on the control strategy in the physics-based simulated environment. The robot controller may be further operable to measure a success of the execution of each of the plurality of virtual test cases; [col 4 line 32] the method for optimizing a robot control program in a physics-based simulated environment of the present disclosure involves program planning software to generate multiple variations of task execution and optimize parameters for the robot control programs based on results of the task execution) “identifying, by the validation platform system, one or more robotic tasks of the plurality of robotic tasks as one or more candidate tasks for optimization” ([col 10 line 7]  FIG. 2 is a process flow diagram of a method 200 for optimizing a robot control program in a physics-based simulated environment using machine learning, according to an example embodiment. The method 200 may commence with defining a robotic task at operation 210. In an example embodiment, task data associated with the robotic task may be obtained from a database, such as a historical database. The task data may be indicative of at least one part, e.g., one or more test cases, of at least one robot control program to be tested. In an example embodiment, the task data may include a gripping process and a combination of a plurality of subtasks. Additionally, the task data may include user-defined result criteria. In an example embodiment, the method 200 may further include providing a human-machine interface (HMI) operable to receive the robotic task. The HMI may be further operable to receive commands using at least one of the following: a text, a voice, and a gesture) “presenting, by the validation platform system to an operator of the one or more robots of the robotic operating environment, the one or more candidate tasks;” ([col 13 line 17] FIG. 5 is a block diagram showing an example method 500 for optimizing a robot control program in a physics-based simulated environment using machine learning, according to an example embodiment. The method 500 may commence with task definition when a robotic task (e.g., gripping) is defined at block 502. Multiple possibilities may be available for receiving commands associated with the robotic task from the HMI, such as voice recognition, an HMI tablet, gesture recognition, and so forth. The task data, such as the purpose or definition of the robotic task and task type can be entered as a command by voice, text (e.g., via keyboard), or gestures. The task type may include a gripping process, or a complex task including a combination of multiple subtasks, for example “bring me a drink”. The task type may have abstract or precise success criteria, which may include special, temporal, logical, and other parameters) “and receiving, by the validation platform system from the operator of the one or more robots of the robotic operating environment, a selection of a particular task from the one or more candidate tasks” ([col 13 line 17] FIG. 5 is a block diagram showing an example method 500 for optimizing a robot control program in a physics-based simulated environment using machine learning, according to an example embodiment. The method 500 may commence with task definition when a robotic task (e.g., gripping) is defined at block 502. Multiple possibilities may be available for receiving commands associated with the robotic task from the HMI, such as voice recognition, an HMI tablet, gesture recognition, and so forth. The task data, such as the purpose or definition of the robotic task and task type can be entered as a command by voice, text (e.g., via keyboard), or gestures. The task type may include a gripping process, or a complex task including a combination of multiple subtasks, for example “bring me a drink”. The task type may have abstract or precise success criteria, which may include special, temporal, logical, and other parameters).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that presents multiple robotic tasks for optimization and selection by a user as taught by Lin, McGregor and Eberst with the use of a system that identifies and presents multiple robotic tasks for optimization and allows a user to select which task will be optimized as taught by Aichele because by allowing a user to select from identified tasks which will be optimized by the system, it would offer improved user experience because human thought can be applied to determine the most necessary tasks that need improvement.  By combining these elements, it can be considered taking the known features of the system that presents multiple robotic tasks for optimization and allows a user to select which task will be optimized into the robot planning system that simulates a robotic environment and optimizes a given robotic task until convergence to a solution.  The examiner considers these features obvious and common, as it is simply claiming a user interface for selecting which robotic tasks/programs/operations will be optimized, something so common it is rarely commented on because presenting an user interface for interaction with a computer system is not only well-known but an obvious choice by a designer because of course a user would need an interface to make selections, that is what is needed by all computer systems in order to change their functionality or monitor their usage.    

Claim 18 is generally commensurate in scope and subject matter to that of claim 9, albeit in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using similar reasoning as that applied above to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta et al. (US 20190321978) – teaches a system for optimizing planning paths of robotic control systems for a plurality of candidate paths using optimization of energy usage
Miegel et al. (US 20150190926) – teaches a robotic system that coordinates control of multiple robots and verifies the expected behavior in a simulation of the robotic environment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116